 


110 HR 292 IH: To amend the Farm Security and Rural Investment Act of 2002 to reform funding for the Seniors Farmers’ Market Nutrition Program, and for other purposes.
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 292 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Ms. Kaptur (for herself, Mr. Walsh of New York, Mr. Blumenauer, Ms. Bordallo, Mr. Farr, Ms. Hooley, Mrs. Jones of Ohio, Mr. Kind, Mr. LaTourette, Mr. McDermott, Mr. McGovern, Mr. McHugh, Mr. Serrano, Ms. Woolsey, and Mr. Conyers) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To amend the Farm Security and Rural Investment Act of 2002 to reform funding for the Seniors Farmers’ Market Nutrition Program, and for other purposes. 
 
 
1.Seniors Farmers’ Market Nutrition Program 
(a)FundingSubsection (a) of section 4402 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 3007; Public Law 107–171; 116 Stat. 334) is amended to read as follows:  
 
(a)EstablishmentThe Secretary of Agriculture shall use funds available to the Commodity Credit Corporation to carry out and expand a seniors farmers’ market nutrition program in the following amounts: 
(1)For fiscal year 2007, not less than $25,000,000. 
(2)For fiscal year 2008, not less than $50,000,000. 
(3)For fiscal year 2009, not less than $75,000,000. 
(4)For fiscal years 2010 through 2012, not less than $100,000,000.. 
(b)PurposesSubsection (b)(1) of such section is amended— 
(1)by striking unprepared and inserting minimally processed; and 
(2)by striking and herbs and inserting herbs, and other locally produced farm products as the Secretary considers appropriate. 
(c)Administrative costs; unexpended fundsSuch section is further amended by adding at the end the following new subsections: 
 
(d)Administrative CostsNot more than 10 percent of the funds made available for a fiscal year under subsection (a) may be used to pay administrative costs incurred in carrying out this section. 
(e)Unexpended fundsTo the extent the funds made available under subsection (a) for a fiscal year are not expended in that fiscal year, the Secretary may use such funds in a subsequent fiscal year for the same purpose.. 
 
